Exceptions overruled. The trial judge correctly directed verdicts for the defendants in this action to recover damages arising from the female plaintiff’s fall on the front steps of the defendants’ house. *761Even if it be assumed, without deciding, that the female plaintiff was an invitee rather than a social visitor (compare Taylor v. Goldstein, 329 Mass. 161, 163-165, with Pandiscio v. Bowen, 342 Mass. 435, 437 — 438), there was no evidence which would warrant finding negligence on the part of the defendants, either in any unusual construction of the defendants’ stairs or in the defendants’ conduct prior to the accident. See Peacock v. Ambassade Realty Corp. 336 Mass. 115, 117-118; St. Rock v. Gagnon, 342 Mass. 722, 723-724.
Joseph R. Nolan for the plaintiffs.
Robert B. Callahan (Kenneth A. Currie with him) for the defendants.